Citation Nr: 1757495	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for high cholesterol.

2.  Entitlement to service connection for high triglycerides disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to a compensable rating for sensorineural hearing loss of the right ear.

5.  Entitlement to an increased rating for status post laminectomy L5-S1 with degenerative joint disease, L4 left L5 bilateral S1 lumbar radiculopathies (low back disability), rated as 60 percent disabling. 

6.  Entitlement to service connection for left ear hearing loss.

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected low back disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder, to include as secondary to service-connected low back disability.

12.  Entitlement to a cervical spine disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the August 2013 statement of the case lists service connection for tinnitus as an issue.  However, in the April 2010 rating decision, service connection for tinnitus was actually granted.  The Veteran's notice of disagreement with the April 2010 rating decision did not note disagreement with the initial rating or effective date assigned for tinnitus.  Thus, there is no issue on appeal with respect to tinnitus and whether service connection is warranted for tinnitus is moot.  As such, there is no issue on appeal related to the already service-connected tinnitus.

The Board has expanded the issue of service connection for anxiety disorder to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board's dispositions on the high cholesterol, high triglycerides and TDIU claims are below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for high cholesterol.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1991 decision is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim; the diagnoses of high cholesterol and hypercholesterolemia are laboratory test results that are not disabilities for VA compensation purposes.

3.  High triglycerides is not a disability for VA benefits purposes.

4.  The Veteran is in receipt of service connection for a low back disability, rated 60 percent; tinnitus, rated 10 percent; and right ear hearing loss, rated noncompensable.  His combined disability rating is 60 percent.

5.  The evidence is at least evenly balanced as to whether the Veteran's low back disability renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The January 1991 decision that denied the claim for entitlement to service connection for high cholesterol is final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the January 1991 decision is not new and material and the criteria for reopening of the claim for entitlement to service connection for high cholesterol have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for high triglycerides are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

A.  Application to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In January 1991, the RO denied the Veteran's claim for entitlement to service connection for high cholesterol.  The Veteran was notified of this denial in a February 1991 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The January 1991 rating decision explained that laboratory findings such as high cholesterol cannot in and of themselves be considered a disability.  The RO stated that, when not associated with the current picture or disability, these findings can be noted but are not diagnostic or indicative of any underlying health problem.

The evidence since the January 1991 denial is cumulative and redundant.  The lay and medical evidence reflects that the Veteran suffers from high cholesterol and hypercholesterolemia, which is defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1922 (32d ed. 2012).  The basis for the prior denial, however, was that even assuming that the Veteran has high cholesterol, this is not a disability for which service connection may be granted.  The evidence received since the prior denial does not in any way address or change this fact.  A current disability is still required to establish entitlement to compensation.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect," 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying the definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), VA has made clear that high cholesterol and hypercholesterolemia are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Although not necessarily binding on the Board, the reasoning in the supplementary information, that laboratory test results are merely measurements and not disabilities under VA law and regulations, is persuasive and consistent with the views of the Secretary.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016) (stating that the Board is bound by the applicable statutes and regulations, opinions of VA's general counsel, and instructions of the Secretary, but not by Department manuals, circulars, or similar administrative issues).

Thus, although high cholesterol may be a risk factor for disability or due to an underlying disability, it is not itself a disability for VA purposes and there is neither argument nor evidence that the Veteran's high cholesterol is either a risk factor or due to an underlying disability.  

As high cholesterol is not a disability for which service connection may be granted, the evidence received since the prior denial is cumulative and redundant of the evidence already of record, because it continues to show that the Veteran has not met the current disability requirement.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The evidence received since the prior denial is thus not new and material and the criteria for reopening have therefore not been met.  As the threshold burden of submitting new and material evidence has been met, the benefit of the doubt doctrine is doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan, 573 F.3d at 1287; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, in the absence of proof of present disability there can be no successful claim.  Brammer, 3 Vet. App. at 225.  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran seeks service connection for high triglycerides.  Similar to high cholesterol, VA has in its rulemaking capacity similarly indicated that high triglycerides does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high triglycerides must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). VA Fast Letter 13-13 (June 17, 2013) interprets this language as meaning that, in cases where a Veteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent, VA should consider the schedular requirements to be met. Thus, the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion.  All Fast letters have been rescinded and summaries incorporated into VA's Adjudication Manual.  While the Adjudication Manual is not binding on the Board, DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals"), this interpretation of the regulation is persuasive and consistent with the pro-claimant nature of the veterans law system.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  The Board will therefore adopt this reasoning.

The Veteran is in receipt of service connection for a low back disability (currently at 60 percent), tinnitus (currently at 10 percent); and bilateral hearing loss (noncompensable).  His combined rating is 60 percent.   Thus, he is thus eligible for consideration for a TDIU on a schedular basis.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

For the following reasons, the Board finds that Veteran's service-connected low back disability renders him unable to secure or follow a substantially gainful occupation.

By way of background, the Veteran worked for Hewlett-Packard from May 1996 to March 2009 as a manufacturing operator, when he was terminated.  See TDIU Claim.   That is the entirety of the Veteran's employment history.

The Veteran was afforded a VA examination in June 2009.  There, the examiner noted that the Veteran was fired in March 2009 due to a workforce reduction.  The Veteran stated that he cannot sit or stand for extended periods of time due to low back pain.  The examiner stated that the Veteran can never work again as a manufacturing operator solely due to his low back disability.  However, the examiner stated that the Veteran might be able to perform an administrative job with no pushing, pulling, lifting, or carrying objects more than five pounds repeatedly during a workday.  The examiner also stated that the Veteran cannot sit or stand for more than two hours at a time without taking 15 minute breaks.  Further, the examiner noted that the Veteran was on bed rest for periods of three and four days at a time in the past year, further limiting his employability.

The Veteran provided a private vocational assessment dated December 2014.  In that assessment, a certified vocational evaluator concluded that the Veteran's low back disability renders him incapable of maintaining any type of employment.  To that end, he noted that the Veteran's low back pain is chronic and debilitating.  Further, he explained that the Veteran cannot walk or stand for even short periods of time.  Moreover, he noted that the Veteran must lie down frequently to subdue his continuous low back pain.  The evaluator explained that this would cause the Veteran to need breaks outside of what is customarily accepted by an employer.  Further, the evaluator noted that the Veteran takes a large amount of pain medication which causes drowsiness, tiredness, and impacts his ability to concentrate.  Thus, it was concluded that the service-connected low back disability renders the Veteran incapable of securing and maintaining substantially gainful employment.

Neither of the medical opinions are dispositive on this issue.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

The Board concludes that a TDIU is warranted.  The opinions of record are in opposition.  On one hand, the VA examiner concludes that the Veteran could engage in some administrative-type position.  On the other, the private evaluator concludes that the Veteran's low back disability would be prohibitive of any type of substantially gainful employment.   Here, however, the Board notes that the VA examiner ruled out the Veteran as being able to work as a manufacturing operator, the position he spent his entire career in before being terminated.  The Board finds that the evidence unequivocally shows that the Veteran's service-connected low back disability would prevent him from working as a manufacturing operator.  Given that the Veteran has worked his entire career as a manufacturing operator, it would be difficult, if not impossible, for the Veteran to find employment in a completely different field.  Indeed, the VA examiner has narrowed possible employment opportunities to an administrative-type job where the Veteran is required to stand or sit for no more than two hours at a time.  While the Board finds both opinions probative, the VA examiner's opinion actually supports the notion that the service-connected low back disability renders the Veteran effectively unemployable.

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for high cholesterol is denied.

Service connection for high triglycerides is denied.

A TDIU is granted, subject to the controlling regulations applicable to payment of VA monetary benefits.


REMAND

Initially, the Board notes that correspondence from the Social Security Administration (SSA) notes that the Veteran was awarded SSA disability benefits, effective May 2009.  No SSA records are associated with the claims file.  It is not apparent which disabilities SSA benefits were awarded based on.  Thus, on remand, efforts to obtain SSA records must be made.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Golz v. Shinseki, 590 F.3d 1217   (Fed. Cir. 2010).

Regarding service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in October 2009.  The examiner diagnosed anxiety disorder.  The examiner opined that the Veteran's psychiatric disorder was not related to his service-connected low back and/or ear disabilities.  However, the Veteran stated at the examination that he was experiencing nightmares about his period of service.  Further, in a translated May 2010 statement, the Veteran stated that his psychiatric symptoms were the result of his service.  As the examiner did not offer an opinion as to whether the Veteran's psychiatric disorder is directly related to service, remand is necessary to obtain an opinion addressing such.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

Regarding service connection for hypertension, the Veteran, in a translated May 2010 statement stated that he has had high blood pressure since service.  Further, a May 1986 service treatment record notes mildly elevated blood pressure.  This evidence is sufficient to trigger VA's duty to obtain an opinion regarding the etiology of any hypertension.  McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to request the Veteran's complete Social Security records, including a copy of any decision made regarding the Veteran's application for SSA disability benefits. Follow the procedures set forth in 38 C.F.R. § 3.159(c) and (e) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Request an opinion as to the etiology of the Veteran's acquired psychiatric disorder from a VA medical professional.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with this request.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that an acquired psychiatric disorder is etiologically related to service?

In answering this question, the examiner must comment on the Veteran's reports of having nightmares about his period of active service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of any hypertension.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that any hypertension had its onset in or is otherwise related to the Veteran's active service?

The examiner must comment on the service treatment record showing elevated blood pressure during service.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


